DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the examiner cannot read the axis descriptors or any of the text or numbers on figures 1-4, 6-7, and 9 (cannot read what each column is, e.g. I think the first column is control but I cannot read any of the other descriptors).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Enablement
Claims 4, 9, and 11 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutical compositions comprising copolymers of formula (I) according to claim 1 and cancer drugs does not reasonably provide enablement compositions comprising antibacterially active substances of formula in claim 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
This rejection is based on the absence of an enabling disclosure for pharmaceutical compositions comprising antibacterially active substances of formula in claim 4 and copolymers of formula (I) from claim 1. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Specifically, in the formula in claim 4 and the sections of the specification which describe this formula, the variables n, m, and k are never defined and as such the specification is not enabling for these compounds. Further, the synthetic method disclosed for making these compounds of the formula of claim 4, e.g. scheme 3 and paragraph [0055-0056], and [0069-0070] from the instant specification appears to lead to an incorrect product unless applicant’s have identified a completely new reaction mechanism from the reaction of ethylene oxide and N-benzylmethylamine that is shown in applicant’s scheme. Specifically if the scheme reagents are correct, the N-benzylmethylamine should open the ethylene oxide at a carbon, leaving a 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Additionally, the description of the reaction steps in [0070] does not agree with the reaction scheme because it discloses phenylethylene diamine 
    PNG
    media_image2.png
    210
    192
    media_image2.png
    Greyscale
 and not N-benzylmethylamine shown in the above scheme reacted. This seems to make the disclosed synthesis scheme unable to make the claimed compounds, and as such the specification does not appear to be enabled for the claimed compounds because the claimed compounds do not In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”

When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass compositions comprising compounds for treating cancer, e.g. sorafenib. However, the specification does not provide an enabling disclosure for the compound of the formula in claim 4, especially since none of the variables n, m, and k for these compounds were defined in the originally filed specification or claims.

The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses schemes for making undefined polyquaternary amines but never discloses what polyquaternary amines were made and the correct formula, wherein n, m, and k have been defined at all.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to make the polyquaternary amine compounds of the formula in claim 4, as claimed in the instant application especially since it is completely unclear to the examiner where the CH2 group between repeating groups n and m comes from as is it an extra atom that does not appear to come from the reactants in the disclosed reaction mixture in the scheme shown above.
Therefore, in view of the art recognized high level of unpredictability of forming polymers with completely undefined numbers of monomers and which contain a CH2 group which cannot come from the two starting materials in the reaction as is shown in the scheme above, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding such prevention, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the 

Written Description

Claims 4, 9, and 11 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace a polyquaternary amine, more specifically a polyquaternary amine of the formula in claim 4, also claimed in claim 9 and 11.
The specification discloses a synthetic scheme for making the claimed polyquaternary amines. However, applicants have never disclosed the number of n, m, and k groups which are to be present in the compounds of the formula in claim 4. The specification is silent however on the numbers of n, m, and k that can be present in the molecule.
However, the specification fails to disclose any actual examples or numbers of n, m, and k groups which would be present in the molecules of the formula in claim 4, 9, and 11. Thus, it is clear that Applicants' description of structure regarding the genus of polyquaternium amines of formula in claim 4, 9, and 11 is based in large part on conjecture especially as no values of n, m, and k have been disclosed and as such this would include compounds which are yet to be discovered.

Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a clear formula for the genus of polyquaternary amine compounds claimed with the formula disclosed in claim 4 (and claimed in claims 9 and 11). The specification merely discloses the structure of a polyquaternary amine which does not appear to be the correct product based on applicant’s synthetic steps described in the instant specification. Thus, Applicants have failed to demonstrate possession of the genus of polyquaternary amines claimed in claim 4 (and claims 9 and 11). Disclosure of a broad structural genus without actually teaching or disclosing the number of repeat units k, m, and n that are present is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d  
The disclosed structural features for the genus of compounds of the formula disclosed in claim 4 without defining the numbers of repeat units k, m, and n, does not constitute an adequate description to demonstrate possession of the innumberable/infinite possible polyquaternary amines as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the infinite number of possible polyquaternary antibacterially active compounds of the formula in claim 4 (also claimed in claim 9 and 11) because they have never defined the variables n, m, and k that are present in the formula. As such, the Artisan of skill could not predict that Applicant possessed this entire genus of compounds that are instantly claimed.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites wherein, “L1 may be selected from groups represented by…or may be selected from the group consisting of…” However, this is not closed language because L1 may be selected from these things or it could also not be selected from these things because of the “may be” language. This language renders the scope of the L1 unclear to the examiner because it is unclear if applicants are trying to set up a Markush group for these choices of L1 or if L1 is only preferably these things but can really be anything. The examples in the specification have L1 specifically selected from the groups listed in the claim. 
Claim 1 recites the limitation "the formula" and “the range”.  There is insufficient antecedent basis for these limitations in the claim. Specifically applicant’s use of the formula makes it unclear which formula is being references and use of “the range” makes it unclear what range or ranges applicants are referring to. 
Claim 1 has parts of it which appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, e.g. “the substituent in the case of being substituted represents…”. For example, applicants could change the language to the following which would obviate the above rejection, “wherein in the substituted C1-C12 alkoxy groups, the substituent is selected from the group consisting of: a formyl group, and R’R’’CH group, wherein R’ and R’’ are independently selected from the group consisting of C1-C4 alkoxy or R’ and R’’ together combine to form an –OCH2CH2O-, … or –O(CH2)4O-;”.

Specifically, claims 4, and the embodiment of claim 9 with the antibacterial substance of the recited formula, and 11 are indefinite because the claims require an antibacterially active substance of the formula presented in claim 4 and claim 9 which is not clearly defined. Specifically, there are no definitions for k or m or n in the claims or in the specification as originally filed. Thus, it is completely unclear to the examiner what scope of compounds applicants are trying to claim. As such, the examiner is not able to actually search these claims with respect to the prior art because the compound is not clearly defined and as such the examiner has no idea what to actually search because the claimed antibacterially active compound is not disclosed clearly in the claims and as is currently presented in the claims is not searchable because the examiner does not know if n is required and if so, how many, and the same with the other variables m and k. Claim 11 is rejected because it contains the limitations of claim 4 and depends from claim 4 but does not resolve what values n, m, and k are supposed to have.

Closest Prior Art
	
	There are several documents which are close to the instantly claimed copolymer in that they contain as X applicant’s groups (a) and (c) see for example Nagasaki et al. (Biomaterials Science, 2014, 2, 522-529 and Yoshitomi et al. (Biomater. Sci., 2015, 3, 810-815), US9333265, Hossain document from IDS, etc. However, these documents lack the required at least one group (b) at position X. It was known in the art to add siloxane groups via acrylate groups which contain the trialkoxysilane groups as is taught by JP2010-243563 (from IDS). However, the examiner did not find instances of post-modification of vinylbenzyl chloride or other halide 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1, 3-13 are rejected. Claim 2 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIN E HIRT/Primary Examiner, Art Unit 1616